Title: To James Madison from William C. C. Claiborne, 14 October 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 14 October 1805, New Orleans. “The Marquis of Casa Calvo has communicated to me his intention of passing by way of the Bayou Laforche and the River Tache to the Sea, and from thence to the Mouth of the Sabine, which River he proposes to ascend as far as the Old Post of Adais. In making this excursion, the Marquis states that he has two objects in view; the one, to enjoy the amusement of Hunting; the other, to acquire some geo graph i cal Knowledge of the Country, and in particular to ascertain the Latitude of the Post of Adais, and to make an examination for some Stone Posts which are said to have been deposited some where initsvicinity, and immediatly on the line which was formerly established betwe[e]n the French and Spanish possessions west of the Mississippi. I expressed to the Marquis a wish, that on his Arrival at the Post of Adais, he should be joined by an American Officer from the Garrison of Nachitoches, who should witness his proceedings, and make report to me thereof; To which proposition, the Marquis having assented Captain Turner (who speaks the French Language) has been selected to accompany him. A Copy of my Instructions to Captain Turner is herewith enclosed for your perusal.”
          Adds in a postscript: “I shall take measurs to ascertain the General deportment of the Marquis on his excursion.”
        